Citation Nr: 0927083	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-17 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral arm 
disability, claimed as secondary to a right knee disability.

3.  Entitlement to service connection for a bilateral hand 
disability, claimed as secondary to a right knee disability.

4.  Entitlement to service connection for a back disability, 
claimed as secondary to a right knee disability.

5.  Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to a right knee disability.

6.  Entitlement to service connection for a disability 
manifested by chronic swelling of the neck, claimed as 
secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May to July 1969.

This matter comes before the Board of Veterans' Appeals from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland California.  The Veteran 
testified before the undersigned Acting Veterans Law Judge at 
a videoconference Board hearing in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his June 2009 videoconference Board hearing, the Veteran 
testified that he was in receipt of Social Security 
Administration (SSA) disability benefits based on his right 
knee disability.  He was unable to specify the records upon 
which SSA had based its determination of disability.  The 
Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, 
on remand, the RO/AMC must contact SSA and obtain the 
veteran's complete SSA records, including any administrative 
decision(s) on his application for SSA disability benefits 
and all underlying medical records.

The Board observes that the Veteran also testified that, 
aside from his right knee disability, the other claimed 
disabilities on appeal were secondary to the right knee 
disability.  Review of the record discloses that the Veteran 
has not been notified of the evidence and information 
necessary to substantiate a claim of entitlement to service 
connection on a secondary basis and the claims have not been 
adjudicated on that basis.  Future adjudication of the 
Veteran's appeal should include consideration of his claims 
on a secondary basis.  Moreover, further development and 
adjudication of the Veteran's claim of entitlement to service 
connection for a right knee disability may provide evidence 
in support of the remaining claims.  Therefore, the Board 
concludes that all of the issues on appeal are inextricably 
intertwined and it would be inappropriate at this juncture to 
enter a final determination on any issue.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991) (holding that, where a decision on one 
issue would have a "significant impact" upon another and that 
impact in turn could render any review of the decision on the 
other claim meaningless and a waste of appellate resources, 
the claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice of the evidence necessary to 
establish entitlement to service 
connection for a bilateral arm 
disability, a bilateral hand disability, 
a back disability, a bilateral foot 
disability, and for a disability 
manifested by chronic neck swelling, each 
as secondary to a right knee disability.  
Notice should comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b), as 
well as controlling case law.

2.  Contact the Social Security 
Administration (SSA) and request a copy 
of the veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
veteran's application for SSA disability 
benefits and all of the underlying 
medical records.  A copy of any 
response(s) from SSA, to include a 
negative reply, should be included in the 
claims file.  All records provided by SSA 
also should be included in the claims 
file.

3.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

